Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-8 are presented for examination.

Claim Objections
2.	Claim 4 is objected to because of the following informalities: 
In particular, claim 4 recites the limitation “a solute alloying element(s)” which is unclear if the limitation refer “element” or “elements”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “microstructure calculating apparatus”, “inter-step information integration section”, “a step calculating section”, “first to N-th step calculating sections”, “a microstructure calculating section”, “i-th step calculating section of the step calculating section”, “plurality of calculation modules”, in claim 1; “calculation model” in claim 5; “recovery module” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-8 recite an “apparatus” comprising “inter-step information integration section”, “a step calculating section”, “first to N-th step calculating sections”, “a microstructure calculating section”, “i-th step calculating section of the step calculating section”, and “plurality of calculation modules” which is a statutory category of invention.  
(Step 2A – Prong One) The claim 1 recites:
an inter-step information integration section configured to acquire PC(1) to PC(N) and MS(1, 0) as pieces of preset information (under its broadest reasonable interpretation, mathematical concept); 
…; and 
a microstructure calculating section configured to find a change over time in MS(i, t) based on an MS(i, t) and a TMP(i, t) (under its broadest reasonable interpretation, mathematical concept), 
the microstructure calculating section including a plurality of calculation modules configured to find changes over time in a respective plurality of metallurgical phenomena (under its broadest reasonable interpretation, mathematical concept), 
an i-th step calculating section of the step calculating section being configured to find a TMP(i, t) based on a PC(i) (under its broadest reasonable interpretation, mathematical concept), 
…
the i-th step calculating section (i) supplies an MS(i, t) and a TMP(i, t) to the microstructure calculating section and thereby causes the microstructure calculating section to find an MS(i, tfi) and (ii) supplies the MS(i, tfi) to the inter-step information integration section (under its broadest reasonable interpretation, mathematical concept), and 
the inter-step information integration section sets, as an MS(i+1, 0), the MS(i, tfi) received from the i-th step calculating section (under its broadest reasonable interpretation, mathematical concept).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “microstructure calculating apparatus” (Claim 1-8), “inter-step information integration section” (Claim 1 and 5), “a step calculating section” (Claim 1), “first to N-th step calculating sections” (Claim 1-2), “a microstructure calculating section” (Claim 1, 3, 5, and 7), “i-th step calculating section of the step calculating section” (Claim 1), “plurality of calculation modules” (Claim 1 and 7), “calculation model” (Claim 5),  and “recovery module” (Claim 7) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further Claim 1 recites the limitation which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)):
(Claim 1) i is a natural number satisfying 1.ltoreq.i.ltoreq.N, 
t represents a time in an i-th step, t=0 represents a time at which the i-th step starts, and t=tfi represents a time at which the i-th step ends, 
PC(i) represents a piece of information indicative of a processing condition for the aluminum in an i-th step, 
TMP(i, t) represents a piece of information indicative of a thermo-mechanical processing condition for the aluminum at a time t in an i-th step, and 
MS(i, t) represents a piece of information indicative of a microstructure of the aluminum at a time t in an i-th step, 
a step calculating section including first to N-th step calculating sections; and 
the plurality of calculation modules being configured to receive respective MSs(i, t) having a common data structure, 
wherein, in the order of from i=1 to i=N, 
the inter-step information integration section supplies a PC(i) and an MS(i, 0) to each i-th step calculating section, and 
in each i-th step, in the order of from t=0 to t=tfi, 
(Claim 2) aluminum at a time t in an i-th step,
(Claim 3) plurality of interactive metallurgical phenomena ,
(Claim 4) alloying element(s), amount of a solute alloying element(s), 
(Claim 5) a parameter(s) contained in the calculation model, 
(Claim 6) recrystallized state, non-crystallized state,
(Claim 7) recovery of the aluminum, 
(Claim 8) plurality of partial areas are dealt with as different pieces of information.
These additional elements do not integrate filling missing values in data into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification i. e. [0187]-[0188) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “microstructure calculating apparatus” (Claim 1-8), “inter-step information integration section” (Claim 1 and 5), “a step calculating section” (Claim 1), “first to N-th step calculating sections” (Claim 1-2), “a microstructure calculating section” (Claim 1, 3, 5, and 7), “i-th step calculating section of the step calculating section” (Claim 1), “plurality of calculation modules” (Claim 1 and 7), “calculation model” (Claim 5),  and “recovery module” (Claim 7) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition elements “common data structure”, “aluminum”, “pieces of information”, and “pre-acquired data” are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). 
Further dependent claims 2-8 recite:
(Claim 2) wherein the i-th step calculating section is configured to find a TMP(i, t) based on a PC(i), the TMP(i, t) being a piece of information indicative of a temperature applied to the aluminum at a time t in an i-th step, an amount of strain applied to the aluminum at the time t in the i-th step, and a rate of strain applied to the aluminum at the time t in the i-th step (mathematical concepts). 
(Claim 3) wherein the microstructure calculating section is configured to find, based on an MS(i, t) and a TMP(i, t), changes over time in a plurality of interactive metallurgical phenomena to thereby obtain an MS(i, t+.DELTA.t), where .DELTA.t is an infinitesimal time period (mathematical concepts).
(Claim 4) wherein an MS(i, t) contains pieces of information indicative of an amount of an alloying element(s) at a time t in an i-th step, an amount of a solute alloying element(s) at the time t in the i-th step, a particle size distribution of second phase particles at the time t in the i-th step, recrystallization ratio at the time t in the i-th step, and strain energy at the time t in the i-th step (mathematical concepts).
(Claim 5) wherein: the microstructure calculating section has a calculation model pre-set therein, the calculation model being configured to find a change over time in microstructure (mathematical concepts); and the inter-step information integration section is configured to adjust a parameter(s) contained in the calculation model so as to reduce an error between (a) pre-acquired data obtained by measuring the microstructure and (b) calculated data (mathematical concepts). 
(Claim 6) wherein an MS(i, t) of the aluminum in a recrystallized state and an MS(i, t) of the aluminum in a non-crystallized state are dealt with as different pieces of information (mathematical concepts).
(Claim 7) wherein the plurality of calculation modules of the microstructure calculating section at least include a recovery module configured to find a change over time in recovery of the aluminum (mathematical concepts). 
(Claim 8) wherein: TMPs(i, t) for a respective plurality of partial areas obtained by spatially dividing the aluminum are dealt with as different pieces of information; and MSs(i, t) for the respective plurality of partial areas are dealt with as different pieces of information (mathematical concepts).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Allowable Subject Matter
5.	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101.

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wang et al. (US 20110144788 A1) discloses system for predicting casting defects and microstructures of e.g. aluminum casting, has information output provided to convey information relating to one of size, distribution of casting defects and part predicted by system.
	Wang et al. (US 20100292966 A1) discloses System for predicting residual stress and distortion of quenched aluminum casting, has material constitutive model to calculate stress and distortion at integration points defining dimensional elements and zones of aluminum casting.
	Wang et al. (US 20100235110 A1) discloses Fatigue life predicting system for aluminum alloy, has medium with received information including characteristic or thermophysical and mechanical properties of aluminum alloy that are defined by e.g. shear modulus value.
Wang et al. (DE 102010019733 A1) discloses System for predicting residual stresses and distortion in quenched aluminum castings.
Wang et al. (CN 104809263 A) discloses considering the material property variation during use of improved product design reliability.
Azuma et al. (“Model for the Prediction of Microstructures and Mechanical Properties of Cold-rolled High Strength Steels”) discloses model for the prediction of microstructures and mechanical properties of cold-rolled steels.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146